DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This action is in reply to the filing of 09/24/2022.
Claims 1 - 12  were withdrawn due to a prior election..
Claims 13     have been amended.
Claims       14 - 25 are new.
Claims 13 - 25 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
All prior rejections pursuant to 35 USC 112(a)/(b) are withdrawn due to Applicant's arguments and/or amendments.
The prior rejection pursuant to 35 USC 101 (pure signals rejection) as to a lack of structure as to claim 13 is withdrawn due to Applicant's arguments and/or amendments.
The prior rejection pursuant to 35 USC 101 (Alice Type) is maintained for claim 13, and is also initially made for new claims 14 - 25. (read: for all claims).
The prior obviousness type double patenting rejection is withdrawn due to Applicant's arguments and/or amendments.
With regard to the limitations of claims  13 - 25 Applicant argues that the claims as amended (and as new) are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 14 - 16. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
As an initial matter per the existing 35 USC 101 (Alice Type) rejection, the inference by Applicant, Remarks 14, that adding one phrase "computer-implemented system" to the claims would overcome the rejection is not persuasive. This somewhat understates, nor does it meaningfully remedy in any way, the 35 USC 101 problem of applying a generic computer as a tool to simply automate the abstract idea. The abstract idea as previously set forth in writing in the Non-Final rejection was:
distributing a thing of value to an investor. 
A detailed analysis of 35 USC 101 (Alice) as applied to the claim set follows.
As per 35 USC 101, Applicant claims a "revolutionary" advancement in the art. Remarks 14. This argument is not persuasive. How Applicant's application is somehow an improvement over a (wholly unexplained nor adequately disclosed) "last holder of record" system remains a mystery. Note that arguments, including unsupported arguments, are not part of the Disclosure. This is said notwithstanding Specification [023] where a so called equitable distribution is set forth. The equitable distribution "equation" therein, for lack of better terms, is simply an investor's percentage in the total distribution of the security, and can hardly be said, without more, to be "revolutionary".
As per 35 USC 101, the "technological problem" argument that this application has supposedly conquered vis a vis the "last holder of record"  is not persuasive. The point is not adequately explained throughout the Disclosure.  Remarks 15.
The argument that the "inventive concept", Remarks 15, inures to some sort of (see the above mentioned equation) equitable distribution of a security is not persuasive. The "equitable" distribution of the above mentioned investor share is quite basic, not "revolutionary", and fails to otherwise improve a computer driven process, or, at least, this point has not been made at all clear in the disclosure.
The equitable distribution "disadvantages" in the prior art, Remarks 15, are quite unclear. One is left to guess at how this Disclosure supposedly overcomes any alleged disadvantage in the prior art. That said, the argument is not persuasive.
As to how this disclosure overcomes, apparently, some sort of tax disadvantage of competitors, is again, unclear. Remarks 15. This argument is not persuasive. Specification [055] mentions this or that tax advantage, but only cursory, and only in a conclusory fashion. It is unclear at best, nor is it adequately specified, how this so called "tax" advantage of the invention compares with the prior art.
 As to 35 USC 103, examiner never argued well understood, routine, conventional, Remarks 16, and, therefore, Applicant's argument in this vein is moot.
As to 35 USC 103, Applicant is certainly to be commended for saving "billions of dollars" by dent of the application of this invention. This argument presumably applies to the 35 USC 101 rejection. Remarks (i.e., argument) at page 16. Unfortunately, a PHOSITA cannot tell how this is done by reading the instant Disclosure and the argument therefore remains unpersuasive.
As to 35 USC 103, Applicant apparently argues repeatedly that McCabe and Pizzi   do not literally  track the claim language in this case, and/or that they do not "teach" verbatim what is claimed herein. This exact argument is made repeatedly regarding this or that verbatim claim clause as the art applies to the same. Remarks 16 - 17. The claim language herein does not need to be verbatim tracked by various pieces of the art in a 35 USC 103 analysis. Examiner has applied Broadest Reasonable Interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). That said, synonymous terms  / concepts found in the prior art in similar cases will certainly suffice to map the applicable claim language, and, therefore, the same has been done.  A detailed application of the applicable prior art to this or that claim phrase per 35 USC 103  follows below.
As to 35 USC 103, Applicant further apparently argues repeatedly, Remarks 17 - 18, that McCabe and Pizzi   somehow do not solve the same "problem" as this invention does, and, therefore, are inapposite to the analysis in this matter.  This argument is not persuasive. If prior art cases (or other published materials) used to map an application in a 35 USC 103 analysis had to solve the exact same so called  "problem" as the pending application (which problem, here remains elusive),  such analysis would completely lose it meaning. A certain limitation, or other published doing or thing,  may be properly applied to a similar (as here, investment distribution) so called "problem" without more. The cases cited are certainly within the realm of investment distribution, and, additionally, are on point limitation-wise. 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 01/14/2022, and also respecting the pending amended claim set of 09/24/2022 as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 - 25 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 13 is directed to a system  (giving the Applicant the face value of the claims, noting however the above 35 USC 101 rejection pertaining to "system"), which is a statutory category of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claim falls within a statutory category).
Independent "system" claim 13 recites:

an issuer of a security, the issuer configured to issue the total distribution of the security; a payment agent operably connected to the security issuer, the payment agent configured to instruct the security issuer to send the total distribution for a payment period comprising a plurality of intervals; a bank operably connected to the payment agent, the bank configured to receive the total distribution from the security issuer; and an investor operably connected to the payment agent, the investor operably connected to the bank, the payment agent further configured to receive data regarding one or more of a position of the investor in the security at an end of and a length of the interval, the payment agent further configured to aggregate the data, the payment agent further configured to determine if data is missing that the payment agent needs to compute the equitable allocation of the total distribution, the payment agent further configured to request that missing data needed to compute the equitable allocation be provided to the payment agent, the payment agent further configured to determine that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period, the payment agent further configured to compute an individual distribution equitably allocating a portion of the total distribution to the investor who owns the security at the end of at least one of the intervals, thereby computing the individual distribution payable to the investor, Attorney Docket No. BATL-100326PATENTwherein computing, by the payment agent comprises equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, wherein computing comprises calculating, for each investor in the security during the payment period, a sum over the payment period of share-intervals for the investor, wherein computing further comprises dividing the sum of share-intervals for the investor by a sum of share-intervals for all investors, during the payment period, and then multiplying by the total distribution, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of, the payment agent further configured to instruct the bank to send the individual distribution to the investor. 
Several dependent claims further refine the abstract idea of claim 13:
the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the bank. (claim 14); the payment agent is further configured to compute the share-intervals on a continual basis.  (claim 15); the payment agent is further configured to compute the share-intervals at the end of the data aggregation period.  (claim 16); the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the investor. (claim 17); wherein the bank is further configured to pay the individual distribution to the investor. (claim 18); the bank pays the individual distribution to the investor via an intermediary. (claim 19); the intermediary is operably connected to the investor. (claim 20); wherein the intermediary is operably connected to the payment agent. (claim 21);  the intermediary comprises one or more of a custodian and a broker-dealer. (claim 22); the intermediary is configured to hold the security on behalf of the investor. (claim 23); the intermediary is further configured to receive the individual distribution from the payment agent. (claim 24); the intermediary is further configured to hold the individual distribution until the intermediary receives an instruction to send the individual distribution to the investor. (claim 25).
The claims thus recites the abstract idea of:
distributing a thing of value to an investor. 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The computer-implemented system computer limitation of the independent claim is simply being applied as a tool  as against the abstract idea. The above said computer related element(s) additionally quite generally link the abstract idea above noted to computer technology. 
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The independent claims' additional element(s) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
The dependent claims as above also lack any elements, including:
computer-implemented system (which is found in the independent claims, upon which the dependent claims are necessarily based);
additional computer related elements in the dependent claims: none;
non-computer related  elements in any of the claims (banks, payment agents, intermediaries, investors, custodians, broker-dealers).
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 13 - 25  are not patent-eligible per to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 13, 14, and 17 are rejected pursuant to 35 USC 103 as being unpatentable over McCabe (US7983981B1) in view of Pizzi (US20200013123A1).

Regarding claim 13:
McCabe discloses:
a computer-implemented system including an issuer of an income-producing  security, the security issuer configured to issue the total distribution of the security; a payment agent operably connected to the security issuer, the payment agent configured to instruct the security issuer to send the total distribution for a payment period comprising a plurality of intervals; a bank operably connected to the payment agent, the bank configured to receive the total distribution from the security issuer; and an investor operably connected to the payment agent, the investor operably connected to the bank, the payment agent further configured to receive data regarding one or more of a position of the investor in the security at an end of an interval and a length of the interval, the payment agent further configured to aggregate the data, ("A collective investment vehicle that provides cash distributions. The distributions provide a cash flow to holders of the collective investment vehicle securities, and also allow the value of the collective investment vehicle securities to be reset to a target level. The distributions may be scheduled to occur periodically, or may be based on the occurrence of specific events including company events, economic events, political events, etc. In some embodiments, the funds required for cash distributions are obtained without incurring any capital gains, and the distributions may be treated as a return of capital.", [ABSTRACT]) and ("In still another embodiment, each of the record keeper systems 112 may include one or more of the following: a broker system, an investor account, a trustee system, and a bank database.", [col. 3: 61 - 64]) and ("In still another embodiment, the CIV system 102 may include an authentication and authorization server 104, an order processing server 126, a CIV management server 134, 10 15 25 30 35 40 45 50 55 60 65 4 and numerous electronic databases including a CIV Security account 106, a cash account 136, a plurality of asset security accounts 116, and a plurality of investor accounts 128. Each of the electronic databases may be queried according to an SQL language or a custom querying method. The asset Security accounts 116 may include a plurality of fund-issued security accounts and a plurality of fund underlying security accounts (not shown).,", [col. 3: line 65 - col. 4: line 8]) and ("In some preferred embodiments, the distribution is intended to provide a known income stream.", [col.6:  45 - 47]),   4:  the McCabe system is capable of each of the above limitations;
the payment agent further configured to compute an individual distribution equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, thereby computing the individual distribution payable to the investor, Attorney Docket No. BATL-100326PATENTwherein computing, by the payment agent comprises equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, ("("A collective investment vehicle that provides cash distributions. The distributions provide a cash flow to holders of the collective investment vehicle securities, and also allow the value of the collective investment vehicle securities to be reset to a target level. The distributions may be scheduled to occur periodically, or may be based on the occurrence of specific events including company events, economic events, political events, etc. In some embodiments, the funds required for cash distributions are obtained without incurring any capital gains, and the distributions may be treated as a return of capital.", [ABSTRACT]);
wherein computing comprises calculating, for each investor in the security during the payment period, a sum over the payment period of share-intervals for the investor, wherein computing further comprises dividing the sum of share-intervals for the investor by a sum of share-intervals for all investors, during the payment period, ("Elements of computer system 102, such as CIV management server 134, determines the distribution amount by querying a data store to obtain the necessary parameters depending on the selected distribution plan, such as the fixed distribution amount, the percentage of asset value, data necessary to calculate asset value, data necessary to calculate asset gain or loss, and the like.", [col. 6: 53 - 59]);
and then multiplying by the total distribution, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of the interval, the payment agent further configured to instruct the bank to send the individual distribution to the investor. The computer system 102 may query the database 116 to determine the security quantity and price information, analyze the asset security values, and determine that a sufficient amount of gain has been achieved. This may be done by the computer performing a comparison of the amount of gain calculated to a predetermined amount of gain, or threshold, and then initiating a trigger event via event trigger 114.", [col. 6: 20 - 26]).
McCabe does not expressly teach, but Pizzi teaches:
the payment agent further configured to determine if data is missing that the payment agent needs to compute an equitable allocation of the total distribution, the payment agent further configured to request that missing data needed to compute the equitable allocation be provided to the payment agent, the payment agent further configured to determine that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period, ("Additionally or alternatively, UCEP is configured to prompt a party to enter missing data via, e.g., a graphical user interface (GUI), email, Short Message Service (SMS) message or other means of notification, which can then be automatically saved by UCEP and added to the party's profile, for example.", [041]) and ("and, if some information is still required, prompt the party to enter the missing data", [047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Pizzi because McCabe would be more efficient if it were to expressly utilize / seek out whatever missing data is needed to properly make the pertinent security distribution. ("As a further example, UCEP can provide technology such as an indicator (e.g., an icon) within a GUI that, when selected by a sponsor and/or investor (e.g., via a mouse, touch screen or other input device), causes UCEP to automatically send to Mercer some or all of the required data (e.g., data associated with a party's profile) to produce a Mercer report and, if some information is still required, prompt the party to enter the missing data", [047]).
Regarding claim 14:
The combination of McCabe and Pizzi contain all the limitations of claim 13:
Pizzi further teaches:

wherein the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the bank.  ("Investor component 302 gathers information from investors, such as login information, contact information, investment objectives, financial status, bank/savings/investment accounts, spouse information, notification preferences, and other information useful for determining an investor's preferences, investment strategies, portfolio holdings, investment history, and preferred/favorite funds and for creating an investor profile.", [065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Pizzi because McCabe would be more efficient if it were to expressly utilize / seek out whatever missing data is needed to properly make the pertinent security distribution. ("As a further example, UCEP can provide technology such as an indicator (e.g., an icon) within a GUI that, when selected by a sponsor and/or investor (e.g., via a mouse, touch screen or other input device), causes UCEP to automatically send to Mercer some or all of the required data (e.g., data associated with a party's profile) to produce a Mercer report and, if some information is still required, prompt the party to enter the missing data", [047]).
Regarding claim 17:
The combination of McCabe and Pizzi contain all the limitations of claim 13:
Pizzi further teaches:: 
wherein the payment agent is further configured to verify that the bank has paid the individual distribution to the investor by communicating with the investor.  ("Non-limiting workflow examples include, in one or more embodiments, verifying each party's compliance with and completion of document requests; dynamically adding steps to a new or existing workflow to conform with regulatory requirements (e.g., an investor may change his/her profile such that new verification and/or documents are necessary to prove that he/she is a “sophisticated” investor, etc.); verifying and linking to a third party (e.g., an investor's savings account);", [040]) and ("The party (e.g., investor), in response to receiving the notification, can access UCEP to review and execute the document. Then UCEP technologies can verify that the document was properly executed, update the party's (e.g., investor's) workflow (e.g., by sending a new document to the investor or to the sponsor), and/or notify the sponsor.", [044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Pizzi because McCabe would be more efficient if it were to expressly utilize / seek out whatever missing data is needed to properly make the pertinent security distribution. ("As a further example, UCEP can provide technology such as an indicator (e.g., an icon) within a GUI that, when selected by a sponsor and/or investor (e.g., via a mouse, touch screen or other input device), causes UCEP to automatically send to Mercer some or all of the required data (e.g., data associated with a party's profile) to produce a Mercer report and, if some information is still required, prompt the party to enter the missing data", [047]).


Claims 15, 16, and 18 - 25 are rejected pursuant to 35 USC 103 as being unpatentable over McCabe (US7983981B1) in view of Pizzi (US20200013123A1), and in further view of Altomare (US7249075B1). .

Regarding claim 15:
The combination of McCabe and Pizzi contain all the limitations of claim 13:
That combination does not expressly disclose, but Altomare teaches: 
wherein the payment agent is further configured to compute the share-intervals on a continual basis.  Per BRI, as above to so compute on a so called "continuous" basis, is equivalent to doing the same on a periodic basis, that said   .   .   .    ("where the number of shares is defined as a share ratio and the unit par price is determined based on the values of the underlying bond and the shares of the security at a predetermined time; periodically determining the price of the trust units based on the share ratio for the period and the current values of the underlying bond and the shares of the security;", [col  3: 48 - 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  

Regarding claim 16:
The combination of McCabe and Pizzi contain all the limitations of claim 13:
That combination does not expressly disclose, but Altomare teaches: 
wherein the payment agent is further configured to compute the share-intervals at the end of the data aggregation period.  ("In another aspect, the database stores information regarding the number of units in each trust, units held by each investor and the underlying beneficial interest in assets of each trust represented by the units, as well as each investors aggregate holdings consolidated across all trusts managed by the system.", [col  4 : 24 - 29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  
Regarding claim 18:
The combination of McCabe and Pizzi contain all the limitations of claim 13:
That combination does not expressly disclose, but Altomare teaches: 
wherein the bank is further configured to pay the individual distribution to the investor.  ("(a) Confirm distribution amounts with trust prior to distribution; (b) Set up a receive 45 in agent bank system for cash distribution amount;", [col. 19: 44 - 46])
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  
Regarding claim 19:
The combination of McCabe and Pizzi contain all the limitations of claim 18:
That combination does not expressly disclose, but Altomare teaches: 
wherein the bank pays the individual distribution to the investor via an intermediary.  ("Units are redeemed through a Redemption Agent.", [col. 6: 60 - 61]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  
Regarding claim 20:
The combination of McCabe and Pizzi contain all the limitations of claim 19:
That combination does not expressly disclose, but Altomare teaches: 
wherein the intermediary is operably connected to the investor.  Per BRI as above, the intermediary pays the investor, as immediately above,    .   .   .   ("Units are redeemed through a Redemption Agent.", [col. 6: 60 - 61]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  
Regarding claim 21:
The combination of McCabe and Pizzi contain all the limitations of claim 20:
That combination does not expressly disclose, but Altomare teaches: 
wherein the intermediary is operably connected to the payment agent. ("As shown, to initiate redemption the investor notifies at step 1 a Redemption Agent of the number of units which are to be redeemed. The Redemption Agent will cause the Trustee to liquidate, through an eligible Broker Dealer, the assets corresponding to units and will distribute the cash sale proceeds to the investor. To this end, at step 2 the appropriate number of units are transferred from the investor's ProEquity account to the Trust;", [col. 10: 40 - 47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65). 
Regarding claim 22:
The combination of McCabe and Pizzi contain all the limitations of claim 19:
That combination does not expressly disclose, but Altomare teaches: 
wherein the intermediary comprises one or more of a custodian and a broker-dealer.  ("It should further be noted that in accordance with the invention the Trust, the ProEquity accounts manager, the depositor and the custodian (as illustrated in FIG. 3) need not be part of a single system and may be grouped in different embodiments as dictated by the most efficient management of the assets, and applicable regulatory requirements, as known in the art.", [col.  10: 14 - 21]). and ("deposit shares, STRIPS and Deposit Fee into a ProEquity Broker Dealer Account managed by the system of this invention prior to the initial offering date:", [col. 9: 35 - 37]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  
Regarding claim 23:
The combination of McCabe and Pizzi contain all the limitations of claim 22:
That combination does not expressly disclose, but Altomare teaches: 
wherein the intermediary is configured to hold the security on behalf of the investor.  ("deposit shares, STRIPS and Deposit Fee into a ProEquity Broker Dealer Account managed by the system of this invention prior to the initial offering date:", [col. 9: 35 - 37]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  

Regarding claim 24:
The combination of McCabe and Pizzi contain all the limitations of claim 23:
That combination does not expressly disclose, but Altomare teaches: 
wherein the intermediary is further configured to receive the individual distribution from the payment agent.  ("Units are redeemed through a Redemption Agent.", [col. 6: 60 - 61]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  
Regarding claim 25:
The combination of McCabe and Pizzi contain all the limitations of claim 24:
That combination does not expressly disclose, but Altomare teaches: 
wherein the intermediary is further configured to hold the individual distribution until the intermediary receives an instruction to send the individual distribution to the investor ("and the shares of the security at a predetermined time; periodically determining the price of the trust units based on the share ratio for the period and the current values of the underlying bond and the shares of the security; comparing the determined price of the unit to a predetermined price; and making a distribution to unit holders based on the comparison.", [col. 3: 50 - 56]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Altomare because McCabe would be more efficient if it were to expressly note its ability to compute whatever distributions are necessary at whichever time was appropriate. ("First, it is necessary to compute the total number of Trust units by dividing the total Trust assets by the par value for a unit. Next, for a given share price is computed the exact number of shares of the stock required for the establishment of the Trust.", Altomare at col. 9: 60 - 65).  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner further considered the following references although they were not expressly used in this analysis. See Form 892 attached hereto.

Wahlberg (US7962387B1) - A system and method for administrating a fee structure for a fund class of shares is disclosed. The invention includes issuing shares in a newly created Q class within a mutual fund, providing a right of accumulation benefit having a discounted front end sales load for a larger of said total share investment, not charging a front end sales charge, converting a percentage of the purchased Q shares to A shares each year such that principal and dividends are withdrawn from the A class without a contingent deferred sales charge, charging a contingent deferred sales charge upon early redemption of the purchased shares which is based upon an amount of the redemption and declines each year, reinvesting dividends into the A shares at net asset value and compensating financial intermediaries similar to A shares.
Sullivan (US20060089892A1) - Methods and apparatus are provided for determining a minimum distribution rate and an investment allocation among individual investments of different types, including income generating investments that may be counter-balanced by principal protection investments, according to predefined ratios, determining a distribution amount based upon a performance level of individual investments and the minimum distribution rate, and determining at least a portion of individual investments to liquidate to fund the distribution amount. The minimum distribution rate is greater than a predefined percentage of a current value of the investment per year and is maintained at a level at least equal to a highest level of all prior years. The present invention further provides distribution types that allow selection of a distribution method that best suits an investor's requirements. The distribution type selection provides methods for determining the amount of a distribution for a given period and how the distribution is to be funded. 
Graff (US7865416B1)  -Illustratively, there can be a securitization system that is comprised of a computer or computers using a network, and a process, for the conversion of assets into marketable securities. In one embodiment, the securitization system includes a distribution system to distribute at least some of the marketable securities generated by the securitization system to one or more buyers. The process may utilize a new definition of securitization that expands the universe of securitizable assets, the universe of asset securitization methodologies, and the universe of securities that can be designed and generated thereby. 
Graff (US8510190B1)  - llustratively, there can be a securitization system that is comprised of a computer or computers using a network, and a process, for the conversion of assets into marketable securities. In one embodiment, the securitization system includes a distribution system to distribute at least some of the marketable securities generated by the securitization system to one or more buyers. The process may utilize a new definition of securitization that expands the universe of securitizable assets, the universe of asset securitization methodologies, and the respective universes of securities and investment assets that can be designed and generated thereby.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MATTHEW COBB/
Examiner, Art Unit 3698